Citation Nr: 1018349	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Alzheimer's disease 
(also claimed as dementia).

2.  Entitlement to service connection for alopecia with 
follicular degeneration, including as secondary to 
Alzheimer's disease.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for major 
depression/depressive disorder, including as secondary to 
Alzheimer's disease.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION


The Veteran had active military service from September 1973 
to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in November 2007.  A transcript of the 
hearing is of record.

The issue of service connection for Alzheimer's disease, and 
the petition to reopen a claim of service connection for 
major depression/depressive disorder, including as secondary 
to Alzheimer's disease, being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

With regards to the issue of service connection for alopecia 
with follicular degeneration, including as secondary to 
Alzheimer's disease, the Board acknowledges that the issue of 
service connection for Alzheimer's disease is being remanded.  
However, a remand is not necessary for the issue of service 
connection for alopecia with follicular degeneration as the 
issues are not inextricably intertwined.  In this case, as 
will be discussed below, the medical evidence of record does 
not show that the Veteran's alopecia with follicular 
degeneration is secondary to Alzheimer's disease, including 
being the result of medication taken for Alzheimer's disease.  
Even if service connection were to be subsequently granted 
for Alzheimer's disease, with no evidence that his alopecia 
with follicular degeneration is secondary to his Alzheimer's 
disease, a remand of this issue is not warranted.  

Moreover, there is no reasonable possibility that the 
development being sought on remand for the issue of service 
connection for Alzheimer's disease would impact the issue of 
service connection for alopecia with follicular degeneration.  
As discussed in detail below, the Board is remanding to 
obtain treatment records from the 1970s, decades before the 
Veteran was diagnosed with alopecia with follicular 
degeneration, and an examination to determine whether the 
Veteran's Alzheimer's disease is related to his military 
service.  Therefore, the Board finds that it can adjudicate 
the issue of service connection for alopecia with follicular 
degeneration, including as secondary to Alzheimer's disease, 
even though the claim of service connection for Alzheimer's 
disease is being remanded.  


FINDING OF FACT

The Veteran does not have alopecia with follicular 
degeneration that has been shown to be causally or 
etiologically related to his military service.  


CONCLUSION OF LAW

The Veteran does not have alopecia with follicular 
degeneration that is the result of disease or injury incurred 
in or aggravated by active military service or that is 
secondary to Alzheimer's disease.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002 & Supp. 2009 ); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009); 38 C.F.R. § 3.310 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Merits of the Claim 

The Veteran contends that his alopecia with follicular 
degeneration is secondary to his Alzheimer's disease.  He 
contends that medication that he used to take for his 
Alzheimer's disease caused his hair loss.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances laid testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As for the Veteran's contention that the claimed disability 
is secondary to Alzheimer's disease, any disability that is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
this regard, the Board notes that there has been an amendment 
to the provisions of 38 C.F.R. § 3.310 during the pendency of 
this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claims ruling in 
Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the change amounts to 
a substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

The Veteran's STRs show no treatment for, or diagnosis of, 
alopecia with follicular degeneration.

Post-service treatment records show the first diagnosis of 
alopecia with follicular degeneration was in July 2000.  The 
etiology was not provided.  None of the voluminous medical 
records indicate the etiology of the Veteran's alopecia with 
follicular degeneration; no records attribute it to any 
medication taken for Alzheimer's disease, or to Alzheimer's 
disease itself.

The Veteran testified at his hearing in November 2007 that 
his hair loss was the result of an allergic reaction to 
medications taken for his Alzheimer's disease.  

Here, although the Veteran has been diagnosed with a current 
disability, the competent medical evidence of record does not 
show that it is related to his military service.  The Veteran 
has not alleged that any in-service event, injury, or disease 
caused his hair loss.  With regards to direct service 
connection, although the Veteran does not allege that any in-
service boxing caused his hair loss, the Board does 
acknowledge that the Veteran testified about boxing in 
service, and that he submitted buddy statements attesting to 
boxing in service.  However, even if the Veteran did box in 
service, there is no competent medical evidence indicating 
any nexus between the Veteran's alopecia with follicular 
degeration and his military service.

The earliest evidence of alopecia with follicular 
degeneration is the diagnosis in 2000.  The Court has 
indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Thus, the lack of any objective evidence of 
alopecia with follicular degeneration for more than 20 years 
between the period of active service and his claim for 
service connection is itself evidence which tends to show 
that this disability did not have its onset in service or for 
many years thereafter. 

Turning to the Veteran's contention that his alopecia with 
follicular degeneration is secondary to medications taken for 
Alzheimer's disease, no medical professional has provided any 
opinion regarding the etiology of the Veteran's alopecia with 
follicular degeneration.  No medical professional has opined 
that it is due to his military service, or that it is 
secondary to his Alzheimer's disease, including being the 
result of medication taken for Alzheimer's disease.  

In sum, based on the lack of any medical nexus to the 
Veteran's military service, the Board finds that the 
Veteran's alopecia with follicular degeneration is not 
related to his military service.

The Board acknowledges the Veteran's belief that he has 
alopecia with follicular degeneration related to his military 
service, including being secondary to Alzheimer's disease.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
alopecia with follicular degeneration is denied.  See 38 
U.S.C.A §5107 (West 2002 & Supp. 2009).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2006, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any question as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), and post-service medical 
records.  VA has no duty to inform or assist that was unmet.

The Board finds that a medical opinion on the question of 
service connection for alopecia with follicular degeneration 
is not required because opinions are only necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, as described in detail above, there is 
insufficient evidence establishing that the claimed 
disability may be associated with his military service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for alopecia with 
follicular degeneration, including as secondary to 
Alzheimer's disease is denied.


REMAND

The Board finds that further development is needed with 
regards to the claim of service connection for Alzheimer's 
disease and the petition to reopen a claim of service 
connection for major depression/depressive disorder as the 
Veteran has indicated outstanding treatment records that 
could be relevant.  At his hearing in November 2007, the 
Veteran testified that he received VA treatment for headaches 
in the 1970s at the VA Medical Center (VAMC) in Orlando, 
Florida shortly after he left service.  He also stated that 
he began treatment at the VAMC in Miami in the 1990's.  A 
review of the claims file shows that the earliest VA 
treatment records are dated in 1999 from the Miami VAMC.  
Since the Veteran contends that he has Alzheimer's disease as 
the result of blows to the head while boxing in service, and 
a June 2003 VA opinion indicates that the Veteran's 
depression is secondary to boxing, the Board finds that 
treatment records showing treatment for headaches are 
relevant and should be obtained.  Therefore, a remand is 
necessary so that an attempt can be made to obtain the 
retired VA treatments records from prior to 1999.  

Additionally, a March 2004 buddy statement reveals that the 
Veteran received numerous blows to the head during boxing 
training and actual boxing matches.  An August 2004 private 
psychiatric evaluation shows that the Veteran was diagnosed 
with dementia, which was opined to be attributed to a history 
of repeated head traumas.  The Veteran was diagnosed with 
Alzheimer's disease in 2005.  Since the Veteran credibly 
testified regarding boxing in service, submitted a buddy 
statement attesting to numerous blows to the head in service 
while boxing, has been diagnosed with Alzheimer's, and had a 
private physician opine that his dementia was due to head 
traumas, the Board finds that a VA examination is warranted 
to determine the etiology of his Alzheimer's.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet 
App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records (a) from the VAMC in Orlando from 
1975 to 1999, and (b) from the VAMC in 
Miami from 1975 to 1999.  The claims 
folder should document the efforts made 
to obtain these records along with any 
negative responses.  If the records 
cannot be obtained, a letter should be 
sent to the Veteran informing him of the 
steps taken to obtain the records, 
listing alternative sources, and 
requesting that he furnish any such 
records in his possession or that he 
identify the possible location of such 
records.

2.  The Veteran should be scheduled for a 
VA examination to assess whether 
Alzheimer's disease is related to his 
military service.

The examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that Alzheimer's disease is 
related to his military service.  

The claims folder and a copy of this 
decision must be reviewed by the 
examiner and the examiner should 
provide a complete rationale for any 
opinion given.  The examiner should 
specifically identify that they have 
reviewed the claims file and medical 
records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


